DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, filed 6-14/2022, with respect to the rejection(s) of claim(s) 1, 7-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, the drawing objection is maintained. Claim 18 (new) contains the limitation objected to in the previous office action. Applicant argues that this language is not claimed, but the limitation claimed previously as claim 1 and currently as claim 18. Applicant argues that one of ordinary skill in the art would “have a full understanding of the features without further illustration” (pg. 9) but this is not found persuasive. The drawings do not make clear how it would even be possible to lock vertical movement of the wheels because there is not part that moves vertically (such as a coil above the wheels). Examiner noted that part 165 was never described in the specification and part 175 was never full depicted in the drawings. Part 165 has since been deleted from the drawings, but the claimed subject matter of claim 18 remains missing from the drawings. 
Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “wherein the carriage unit comprises at least one first locking arrangement configured to lock a movement of at least one pair of wheels in the vertical direction” recited in claim 18. The drawings do not make clear how it would even be possible to lock vertical movement of the wheels because there is not part that moves vertically (such as a coil above the wheels). Examiner notes that Figure 3 depicts locking mechanism 140 to bisect wheel 160a, which appears to impede rotational movement of wheel 160a. Figure 4 depicts wheel mounting 175 but does not depict any locking mechanism or even the space for locking part 140 to penetrate the housing.
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1, 7-10, 12, 17 and 18 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Kobe Steel, (KR 20150140574 A), hereinafter Kobe, machine translation relied upon, and Panetti (US 4,993,193).
Regarding claim 1, Kobe meets the claimed arrangement for handling a load for isostatic pressure treatment in a high-pressure arrangement, comprising a transportation unit (product transport unit 20, railway 5, Fig. 1a-b [0040]-[0043]) arranged in a first space, wherein the transportation unit is configured for horizontal transportation of a pressure vessel (pressure vessel 1 is capable of moving horizontally, see arrow in Fig. 2b) comprising the load into the high- pressure arrangement (Kobe teaches the pressure medium is filled, the iso-pressure is applied by the pressure source in the press frame 3, a pressure source for applying isostatic pressure to the pressure vessel 1 through the upper lid 7 is provided, see [0029]) before pressure treatment of the load, and out of the high-pressure arrangement after pressure treatment of the load, respectively, (Examiner notes the order of steps does not limit the apparatus, see MPEP 2114. The apparatus of Kobe includes railway 5 which can be used before or after a pressure treatment step using press frame 3) wherein the transportation unit comprises a pair of tracks (trolley rail mount frame (moving device) 5 [0032]) upon which the pressure vessel is configured to be transported (the pressure vessel 1 is capable of moving along tracks 5, see arrow in Fig. 2b) a carriage unit (container moving truck 2 “vessel moving trolley (moving device) 2” [0031]) configured for transportation of the pressure vessel on the at least one track (railway 5) a pair of tracks and the carriage unit comprises a plurality of pair of wheels (Kobe teaches “vessel moving trolley (moving device) 2” which includes wheels by definition. At least 2 wheels are shown in Fig. 1b and 2b as circles with dashed lines per side, so that two pairs of wheels are present) configured to roll on the pair of tracks.
However, Kobe does not teach wherein the transportation unit is configured to lift the plurality of pair of wheels after transportation of the carriage unit into the high-pressure arrangement and to lower the plurality of pair of wheels before transportation of the carriage unit out of the high-pressure arrangement
Panetti teaches the two chambers of the jack 40 fed with fluid under pressure, however they are not configured to lift wheels and does not meet the claim.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing Objection.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744